Title: From George Washington to Lund Washington, 8 July 1782
From: Washington, George
To: Washington, Lund


                  
                     
                  Dr LundHead Qrs 8th July 1782
                  I have not been able to discover, from any enquiries I could make—while I was in Philadelphia—that it was necessary to do any thing with the inclosed, to secure the Title—& therefore return them; with the Patents for my Land on which Simpson lives; to be deposited with my Papers.  Some indeed were of opinion that yours, as well as other Patents of a similar nature, & under like circumstances, had better be registered in the Pensylvania Land Office, but as I could not get this officially announced to me, I did not incline to run you to the expence.  I am Dr Lund Yr affecte friend
                  
                     Go: Washington
                  
               